      Case 2:20-cv-00978-KJM-DB Document 33 Filed 08/23/21 Page 1 of 3


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    MAURICE L. FRAZIER,                                No. 2:20-cv-0978 DB P
12                       Plaintiff,
13           v.                                          ORDER SETTING SETTLEMENT
                                                         CONFERENCE
14    JANAM, et al.,
15                       Defendants.
16

17          Plaintiff, a state prisoner proceeding pro se, has filed a civil rights action pursuant to 42

18   U.S.C. § 1983. The court has determined that this case will benefit from a settlement conference.

19   Therefore, this case will be referred to Magistrate Judge Dennis M. Cota to conduct a settlement

20   conference on October 14, 2021 at 9:30 a.m. The settlement conference will be conducted by

21   remote means, with all parties appearing by Zoom video conference. The Court will issue the

22   necessary transportation order in due course.

23          Defendants also requested that the extend the discovery and dispositive motion deadlines

24   set forth in the June 21, 2021 Discovery and Scheduling Order (ECF No. 28). (ECF No. 30.)

25   Good cause appearing the court will grant the request.

26   ////

27   ////

28   ////
                                                        1
      Case 2:20-cv-00978-KJM-DB Document 33 Filed 08/23/21 Page 2 of 3


 1             Accordingly, IT IS HEREBY ORDERED that:
 2             1. This case is set for a settlement conference before Magistrate Judge Dennis M. Cota on
 3   October 14, 2021 at 9:30 a.m. The settlement conference will be conducted by remote means,
 4   with all parties appearing by Zoom video conference.
 5             2. A representative with full and unlimited authority to negotiated and enter into a
 6   binding settlement on the defendants’ behalf shall attend in person. 1
 7             3. Those in attendance must be prepared to discuss the claims, defenses and damages.
 8   The failure of any counsel, party or authorized person subject to this order to appear in person
 9   may result in the imposition of sanctions. In addition, the conference will not proceed and will be
10   reset to another date.
11             4. The parties are directed to submit confidential settlement statements no later than
12   October 7, 2021 to dmcorders@caed.uscourts.gov. Plaintiff shall mail his confidential statement
13   Attn: Magistrate Judge Dennis M. Cota, USDC CAED, 2986 Bechelli Lane, Suite 300, Redding,
14   California 96002 so it arrives no later than October 7, 2021. The envelope shall be marked
15   “CONFIDENTIAL SETTLEMENT STATEMENT.” Parties are also directed to file a “Notice of
16   Submission of Confidential Settlement Statement” (See E.D. Cal. Local Rule 270(d)).
17   ////
18
     1 While  the exercise of its authority is subject to abuse of discretion review, “the district court has
19
     the authority to order parties, including the federal government, to participate in mandatory
20   settlement conferences… .” United States v. United States District Court for the Northern
     Mariana Islands, 694 F.3d 1051, 1053, 1057, 1059 (9th Cir. 2012)(“the district court has broad
21   authority to compel participation in mandatory settlement conference[s].”). The term “full
22   authority to settle” means that the individuals attending the mediation conference must be
     authorized to fully explore settlement options and to agree at that time to any settlement terms
23   acceptable to the parties. G. Heileman Brewing Co., Inc. v. Joseph Oat Corp., 871 F.2d 648, 653
     (7th Cir. 1989), cited with approval in Official Airline Guides, Inc. v. Goss, 6 F.3d 1385, 1396
24   (9th Cir. 1993). The individual with full authority to settle must also have “unfettered discretion
     and authority” to change the settlement position of the party, if appropriate. Pitman v. Brinker
25   Int’l., Inc., 216 F.R.D. 481, 485-86 (D. Ariz. 2003), amended on recon. in part, Pitman v. Brinker
26   Int’l., Inc., 2003 WL 23353478 (D. Ariz. 2003). The purpose behind requiring the attendance of
     a person with full settlement authority is that the parties’ view of the case may be altered during
27   the face to face conference. Pitman, 216 F.R.D. at 486. An authorization to settle for a limited
     dollar amount or sum certain can be found not to comply with the requirement of full authority to
28   settle. Nick v. Morgan’s Foods, Inc., 270 F.3d 590, 596-97 (8th Cir. 2001).
                                                           2
      Case 2:20-cv-00978-KJM-DB Document 33 Filed 08/23/21 Page 3 of 3


 1            5. If the case does not settle, the parties may conduct discovery and file any motion to
 2   compel until November 29, 2021.
 3            6. The dispositive motion deadline is continued to January 14, 2021.
 4          7. In all other respects, the court’s June 21, 2021 Discovery and Scheduling Order
               remains in effect.
 5   Dated: August 20, 2021
 6

 7

 8

 9

10

11

12

13   DLB:12
     DB/DB Prisoner Inbox/Civil Rights/R/fraz0978.med
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                        3
